Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 22, 2022

The Court of Appeals hereby passes the following order:

A22A0739. PAYTON et al v. CITY OF COLLEGE PARK et al.

      In 2020, the Appellants filed a complaint for damages against the City of
College Park, the City of South Fulton, and other parties alleging that the cities had
failed to timely respond to a gunshot injury to a minor that ultimately resulted in the
minor’s death. The cities filed motions to dismiss the Appellants’ amended complaint,
contending that the Appellants’ ante litem notices did not comply with OCGA § 36-
33-5 (e). The Appellants responded, arguing, among other things, that OCGA § 36-
33-5 was unconstitutional for facially discriminating against minors and persons with
disabilities. The trial court granted the cities’ motions to dismiss and rejected the
Appellants’ argument that OCGA § 36-33-5 was unconstitutional.1 This appeal
followed, and the Appellants again argue that OCGA § 36-33-5 is unconstitutional.
      The Supreme Court of Georgia “has exclusive jurisdiction over all cases
involving construction of the Constitution of the State of Georgia and of the United
States and all cases in which the constitutionality of a law, ordinance, or
constitutional provision has been called into question.” Atlanta Independent School
System v. Lane, 266 Ga. 657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of
1983, Art. VI, Sec. VI, Par. II (1)). Because the trial court rejected the Appellants’
challenge to the constitutionality of OCGA § 36-33-5, it appears that jurisdiction over
this case may lie in the Supreme Court. As the Supreme Court has the ultimate


      1
        In a sur-reply, the Appellants also argued that OCGA § 36-33-5 was
unconstitutional for discriminating against minorities, but the trial court did not
address this claim.
responsibility for determining appellate jurisdiction, see Saxton v. Coastal Dialysis
& Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996), this case is hereby
TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/22/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.